566 F.3d 839 (2009)
Johnathan Andrew DOODY, Petitioner-Appellant,
v.
Dora B. SCHRIRO; Megan Savage; Attorney General of the State of Arizona, Respondents-Appellees.
No. 06-17161.
United States Court of Appeals, Ninth Circuit.
May 12, 2009.
Kim Christensen Clark, Esquire, Steptoe & Johnson, LLP, Phoenix, AZ, Nathan Z. Dershowitz, Esquire, Victoria B. Eiger, Esquire, Dershowitz Eiger & Adelson, PC, New York, NY, for Petitioner-Appellant.
Joseph Thomas Maziarz, Jon Anderson, Esquire, Assistant Attorney General, Arizona Attorney General's Office, Diane M. Ramsey, Esquire, Phoenix, AZ, for Respondents-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
Judges HAWKINS and SILVERMAN did not participate in the deliberations or vote in this case.